department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division map i 2ga4 uniform issue list legend companya plan x plan y amount d dear this is in response to a request dated date for a ruling to waive the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code correspondence dated date and date supplemented the request you have submitted the following facts and representations you formerly were employed by company a which maintained plan x during the calendar_year you requested that your plan x account balance be transferred by means of a direct_rollover into plan y a plan maintained by your then current employer on or about october plan x issued a check payable to plan y in the amount of amount d and mailed the check to your home address although the check was made payable to plan y and thus could not be cashed or used by you you neglected to immediately provide said check to plan y when you realized the necessity of doing so the 60-day period prescribed in sec_402 had expired the check issued in the name of play y has not been cashed the day rollover period ended on or about december based on the facts and representations you request that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be against equity or good conscience sec_402 of the code provides that any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the page distributee transfers and portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be inciudible gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property sec_402 of the code provides in part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code sec_401 provides the rules for governing direct transfers of eligible roliover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the check that you received was intended to be directly rolled over into plan y this is indicated by the fact that the check was made out to plan y and not to you check was not made out to you it was impossible for you to use the funds for any purpose other than to roll them over into plan y your delay in attempting to deposit the funds in plan x was due to your lack of understanding of the rollover rules because the therefore pursuant to sec_402 of the code the service hereby waives the day rollover requirement with respect to the distribution of the amount from plan x provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions the contribution of amount d into plan y will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts if any that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent oe if you wish to inquire about this ruling please contact id seeeeeeeree ot please address all correspondence to se t ep ra t3 sincerely yours qh weea ve tances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
